HENRY, Chief Justice,
dissenting.
Section 8-1801, T.C.A., provides, in pertinent part:
All persons of the age of eighteen (18) years who are citizens of the United States and of this state . . . are qualified to hold office under the authority of this state except:
(1) Those who have been convicted of offering or giving a bribe, or of larceny, or any other offense declared infamous by law, unless restored to citizenship in the mode pointed out by law. (Emphasis supplied.)
Any final determination of the qualification of the appellant for public office cannot be made without consideration of this statute, which specifically prohibits an individual convicted of an offense “declared infamous by law” from holding office. Section 8-1802, T.C.A., provides that any person who takes office in this state, “being under any of the disqualifications specified in § 8-1801, is guilty of a misdemeanor.” *151To ignore the provisions of § 8-1801 in this case would be to assist in the violation of the laws of the State of Tennessee.
As set forth in the majority opinion “aiding and abetting mail fraud as proscribed by 18 U.S.C. §§ 2, 1341 (1964), [is] a felony under federal law.” It is also an infamous offense under federal law. Falconi v. United States, 280 F. 766 (6th Cir. 1922). Mail fraud, however, is a crime known only to federal law. It is not found among the crimes listed as offenses against the State of Tennessee and is not specifically denominated or excluded as an infamous offense under state law.
The crucial question then is whether the phrase “any other offense declared infamous by law” found in Sec. 8-1801(1) refers to or includes offenses declared infamous not only by the laws of this state but also by the laws of the federal government. I would hold that it does.
The language of the statute is clear. It does not provide any limiting or restrictive definition of the “law” by which an offense must be declared infamous.
Section 8-1801 is not a part of the laws of criminal procedure of this State as are Sections 40-2714 (upon which the Chancellor based appellant’s disqualification) or 40— 2712 (the infamy statute). It is a part of those statutes designed to regulate and protect the governmental integrity of this state. Such a provision is designed to protect the public interest by assuring that only those who meet certain minimum standards may indulge in the privilege of holding office in Tennessee. It is not a form of punishment but an attempt by the legislature to insure and preserve good government. See in general People ex rel. Taborski v. Illinois Appellate Court, First District, 50 Ill.2d 336, 278 N.E.2d 796 (1972); People ex rel. Symonds v. Gualano, 97 Ill.App.2d 248, 240 N.E.3d 467 (1968); State ex rel. Chavez v. Evans, 79 N.M. 578, 446 P.2d 445 (1968); Crampton v. O’Mara, 193 Ind. 551, 139 N.E. 360 (1923); State ex rel. Barrett v. Sartorious, 351 Mo. 1237, 175 S.W.2d 787 (1943).
It is this concept that distinguishes this case from those strictly construing Section 40-2712, T.C.A., the statute listing crimes considered infamous in Tennessee.1 As stated before, Sections 40-2712 and 2714 are part of the laws of criminal procedure of this state. They deal with the consequences of convictions in criminal actions and as such have been considered penal in nature and strictly construed. See e. g., Wilcox v. State, 50 Tenn. (3 Heisk) 110 (1871). A narrow construction of Section 8-1801, on the other hand, is not required and would defeat the purposes of the statute.
Section 8 — 1801 provides that any person convicted of an offense “declared infamous by law” is disqualified from holding office in this state. To hold that one who is guilty of a crime declared infamous by the laws of the United States is eligible to hold office, while holding that an individual guilty of a crime declared infamous by the laws of this State is ineligible, would be, to quote the language of the court in Crampton v. O’Mara, supra, 139 N.E. at 362, “anomalous, illogical and unjust.” It would be to make the place where a crime occurred rather than the nature of the offense the determinant of a candidate’s disqualification. See State ex rel. Wier v. Peterson, 369 A.2d 1076 (Del.1976). It would be contrary to the clear language of the statute.
I am bolstered in my opinion by the history of Section 8-1801(1). As it appeared in the Code of 1858, § 748, this section provided that individuals were not qualified to hold office if they had been convicted of any “offense declared infamous by the laws of this State.” (Emphasis supplied.) This language continued unchanged until the Code of 1932, § 1812, was enacted. At that time, this phrase, specifically requiring conviction of a crime declared infamous by the laws of Tennessee, was replaced with the present, more comprehensive language, the words “by law.” I can think of no other legislative purpose for this modification.
*152The appellant, having been convicted of an “offense declared infamous by Law” is disqualified from holding office in this state.
I would affirm.
I am authorized to state that Mr. Justice FONES concurs in this opinion.

. Burdine v. Kennon, 186 Tenn. 200, 209 S.W.2d 9 (1948); Wilcox v. State, supra.